Citation Nr: 1403666	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUES

1.  Entitlement to payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, on the basis that the services were authorized in advance.

2.  Entitlement to payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, pursuant to 38 U.S.C.A. § 1728 or under the Veterans Millennium Health Care and Benefits Act.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Tucson, Arizona.

The issue of entitlement to payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, pursuant to 38 U.S.C.A. § 1728 or under the Veterans Millennium Health Care and Benefits Act is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical expenses incurred for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, were not authorized in advance by VA and an application was not made to VA within 72 hours for authorization. 


CONCLUSION OF LAW

Payment or reimbursement for medical expenses for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, on the basis that the services were authorized in advance is not warranted.  38 U.S.C.A. § 1703 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.54 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The VCAA notices notified the Veteran that that an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case and that the Veteran did also actually receive a VCAA letter.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. §§ 17.52(a), 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); General Counsel Opinion, VAOPGCPREC 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: (1) service-connected disability; (2) disability for which a Veteran was discharged or released from the active military, naval, or air service; (3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; (4) disability associated with and held to be aggravating a service-connected disability; or, (5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  See 38 U.S.C.A. § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2013).  There is no requirement for a medical emergency under this provision.

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  See 38 U.S.C.A. 1703(a)(3) (West 2002); 38 C.F.R. 17.52(a)(3) (2013).  There is no requirement for treatment of a service-connected disability under this provision. 

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  See 38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCPREC 1-95, p. 8-9.

The record shows that the Veteran injured his spine in September 2009.  He sought treatment with a chiropractor which included services which he believes were successful.  He then contacted VA initially in October 2009.  The Veteran states that his VA physician told him to continue with the chiropractic treatment.  The Veteran also subsequently established care through VA with a fee basis chiropractor.  VA has paid for the fee basis care which began on November 11, 2009 through January 31, 2010.  However, VA has denied payment for the private care from September 25, 2009 to November 10, 2009.  The Veteran asserts that although he unilaterally sought private treatment at the beginning of the care period, his continued treatment was "authorized" by his private physician.  He also maintains that he needed that chiropractic care immediately because it was an emergent situation due to pain.  

In this case, the Veteran's treatment with the private chiropractor was not pre-authorized by VA.  Even after the Veteran contacted his physician, there is no written confirmation of any authorized treatment.  Thus, any verbal authorization was not  confirmed in writing.   In addition, the Veteran was not treated for a service-connected disability (he is only service-connected for tinnitus); a disability for which a Veteran was discharged or released from the active military, naval, or air service; a disability of a Veteran who has a total disability permanent in nature from a service-connected disability (the tinnitus is rated as 10 percent disabling); a disability associated with and held to be aggravating a service-connected disability; and the Veteran is not participating in a rehabilitation program with VA.   

In addition, while the Veteran purports to have been in an emergent situation, there is no evidence that the Veteran's low back injury posed a serious threat to his life or health.  Although the Veteran states that he was in a great deal of pain, he underwent chiropractic care, not emergency department services.  When the Veteran sought chiropractic care with VA, a fee basis provider was provided and available.  Moreover, in the case of an emergency that existed at the time of a medical admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  No such application was made here.  Further, there is no evidence that a VA facility was not feasibly available.  By his own admission, the Veteran sought the private treatment first.  

Finally, the Board notes that while VA recently amended (effective January 15, 2014) its regulation governing payment by VA for non-VA outpatient care under VA's statutory authority to provide non-VA medical care, the affected provision is not pertinent to this appeal.  Specifically, under the statutory authority of 38 U.S.C. § 1703(a)(2)(B), VA may contract for certain hospital care (inpatient care) and medical services (outpatient care) for eligible veterans when VA facilities are not capable of providing such services due to geographical inaccessibility or are not capable of providing the services needed.  The amendment revises VA's existing regulation in accordance with this statutory authority.  Specifically, VA amended 38 C.F.R. § 17.52(a)(2)(ii) to authorize VA to provide non-VA medical services for a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services and who requires medical services to complete treatment incident to such care or services.  In this case, the initial services were not by VA and VA was capable of providing services.  


ORDER

Payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, on the basis that the services were authorized in advance, is denied.


REMAND

In the informal hearing presentation, the Veteran's representative indicated that the Veteran was alternatively entitled to payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, pursuant to 38 U.S.C.A. § 1728 or under the Veterans Millennium Health Care and Benefits Act.  The AOJ should consider if the Veteran should be reimbursed under either of these bases.

Accordingly, the case is REMANDED for the following action:

Adjudicate the matters of payment or reimbursement for chiropractic care from September 25, 2009 to November 10, 2009 at Smith Chiropractic in Sierra Vista, Arizona, pursuant to 38 U.S.C.A. § 1728 or under the Veterans Millennium Health Care and Benefits Act.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


